994 So.2d 455 (2008)
SPIRAL TECH ELEMENTARY CHARTER SCHOOL, the fictitious name of Successful Enterprise, Inc., Appellant,
v.
SCHOOL BOARD OF MIAMI-DADE COUNTY, Appellee.
No. 3D06-3063.
District Court of Appeal of Florida, Third District.
October 29, 2008.
Rehearing Denied November 26, 2008.
Roy D. Wasson, Miami, for appellant.
Randall D. Burks, West Palm Beach, for appellee.
Before COPE, SUAREZ, and LAGOA, JJ.
SUAREZ, J.
Spiral Tech Elementary Charter School, the fictitious name of Successful Enterprise, Inc., appeals from a final administrative order of the Department of Education upholding the Miami-Dade School Board's decision to terminate Spiral Tech's charter. We affirm.
Our review is two-fold. Are the agency's factual findings supported by competent substantial evidence, see De Groot v. Sheffield, 95 So.2d 912, 916 (Fla.1957), and did the agency erroneously interpret the law?[1] A review of the record shows that factual findings of the agency are supported by substantial competent evidence and the agency did not erroneously interpret the relevant law. Therefore, we must affirm the decision. See Griffith v. Dep't of Bus. Regulation, Div. of Pari-Mutuel Wagering, 613 So.2d 930, 932 (Fla. 3d DCA 1993); see also Imhotep-Nguzo Saba Charter School v. Dep't of Educ., 947 So.2d 1279 (Fla. 4th DCA 2007) (finding that an agency's interpretation of the statute that it is charged with enforcing is entitled to great deference and will be approved on appeal unless it is clearly erroneous); Sch. Bd. of Osceola County v. UCP of Cent. Fla., 905 So.2d 909 (Fla. 5th DCA 2005) (finding that where the State Board of Education's determination of an appeal of the approval or denial of a charter school application is supported by competent, substantial evidence in the record, the final order should be affirmed); BellSouth Telecomms., Inc. v. Johnson, 708 So.2d 594, *456 596-97 (Fla.1998) (same); Dep't of Ins. v. S.E. Volusia Hosp. Dist., 438 So.2d 815, 820 (Fla.1983) (same).
Accordingly, we affirm the final order.
Affirmed.
NOTES
[1]  The appeal to this Court is authorized by statute, sec. 1002.33(6)(d), Florida Statutes (2005), but "[T]he decision of the State Board of Education is not subject to the provisions of the Administrative Procedure Act, chapter 120." § 1002.33(6)(c), Fla. Stat. (2005).